

	

		II

		109th CONGRESS

		1st Session

		S. 1762

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mrs. Boxer (for herself,

			 Mr. Lautenberg, and

			 Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish a first responder interoperable

		  communications grant program.

	

	

		1.Short

			 titleThis Act may be cited as

			 the First Responders Interoperable

			 Communications Act of 2005.

		2.Communication

			 system grants

			(a)In

			 generalThe Secretary of Homeland Security is authorized to make

			 grants, on a competitive basis, to States, local governments, local law

			 enforcement agencies, and local fire departments to assist in—

				(1)improving

			 communication systems to allow for real-time, interoperable communication

			 between State and local first responders; or

				(2)the purchase of

			 communication systems that allow for real-time, interoperable communication

			 between such State and local first responders.

				(b)ApplicationAny

			 State, local government, local law enforcement agency, or local fire department

			 that desires to receive a grant under subsection (a) shall submit an

			 application to the Secretary, in such form and containing such information as

			 prescribed by the Secretary.

			(c)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary in each of fiscal years 2006 through 2010, to carry out

			 this section.

			

